Citation Nr: 0604950	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel






INTRODUCTION

The veteran had active military service from July 1952 to 
March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey that, 
in pertinent part, granted service connection for bilateral 
hearing loss and assigned a noncompensable rating. 

When last before the Board in June 2005, the case was 
remanded for further development. The matter is now returned 
to the Board for further appellate review.

The veteran testified before the undersigned at a May 2005 
hearing at the RO. A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 58 decibels (dB) 
in the right ear and 63 dB in the left ear, with speech 
discrimination ability of not less than 88 percent in the 
right ear and 84 percent in the left ear. 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85; Part 4, Tables 
VI, VII; Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA is required to notify the claimant to submit any 
pertinent evidence in the claimant's possession.

As regards the claim for a higher initial rating for 
bilateral hearing loss, the Board notes that in a recent 
precedent legal opinion, the VA General Counsel has held that 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) does not apply to so-
called "downstream" issues resulting from a notice of 
disagreement rather than an original claim for benefits. See 
VAOPGCPREC 8-2003 (December 22, 2003). This would include the 
initial rating for bilateral hearing loss at issue in this 
appeal. 

Nevertheless, the Board notes that in this case, the RO 
adjudicated the veteran's claim following compliance, in 
September 2003, with the notice requirements of the VCAA and 
the implementing regulations. The veteran was also provided 
additional notifications in March 2004 and July 2005 VCAA 
letters. In the Board's opinion, the RO properly processed 
the claims after complying with the notice requirements of 
the VCAA and the implementing regulations. Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The veteran's service medical records and all identified VA 
post-service audiological records have been obtained. The 
veteran has also been afforded appropriate VA examinations to 
assess the severity of his hearing loss disability. The Board 
remanded the case in June 2005 for further development. In 
compliance with the Board's Remand, the RO sent a letter 
dated in July 2005 to the veteran, requesting that he return 
authorization and release forms in order that the RO may 
obtain additional information and effect translation of 
graphical audiogram of record as ordered by the Board's 
remand instructions. However, the veteran did not return the 
medical authorization and release forms. The U. S. Court of 
Appeals for Veterans Claims (Court) has stated that, "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Based on the above 
analysis, no reasonable possibility exists that further 
notice or assistance would aid in the substantiation of the 
appellant's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(d). In addition, as the appellant has been provided the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). The appellant has not identified any 
additional evidence or information in support of the present 
claim, and the Board is also unaware of any such outstanding 
evidence or information. Accordingly, the Board is satisfied 
that the RO has complied with the duty to assist 
requirements, and that no further action is required under 
the VCAA or the implementing regulations.

II. Factual Background

The evidence reflects that the veteran's hearing disability 
has been examined numerous times. The record includes a May 
2002 private graphical audiogram from 21st Century Hearing 
Aids, September 2003 VA audiological examination, October 
2003 VA medical examination, a December 2003 graphical 
audiological examination and written report by private 
audiologist Dr. A.S., VA audiological examination in July 
2004, and a post-remand VA examination in October 2005. 

Taking the evidence in turn, as discussed above, the May 2002 
graphical beltone audiogram and December 2003 private 
audiogram from Dr. A.S. include no numerical values or 
translations to numerical form as necessary for application 
under pertinent VA rating criteria.

A September 2003 VA audiogram revealed the following: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT
58
35
55
70
70
LEFT
63
35
65
80
70

Speech recognition ability was 88 percent on the right, with 
average pure tone threshold of 58 decibels in the right ear. 
In the left ear, Maryland CNC speech recognition was 84%, 
with average pure tone threshold of 63 decibels. Diagnoses 
included mild to moderate sensorineural (SN) hearing loss in 
the right ear through 2000 Hz, which becomes moderately 
severe to severe for frequencies above 2000 Hz. Left ear 
showed mild SN hearing loss at 750 to 1000 Hz, and moderately 
severe to severe slightly trough-like SN hearing loss above 
1000 Hz.

A December 2003 letter associated with a graphical 
audiometric analysis, from private audiologist Dr. A.S., 
indicates that the veteran has had diminished hearing for 
many years as a result of military noise exposure. It is 
noted that pure tone thresholds revealed a moderate to severe 
bilateral high-frequency sensorineural hearing loss. Speech 
reception thresholds were 25dB for the right ear and 20 dB 
for the left, consistent with pure tone findings. Speech 
discrimination ability was considered fair as reflected by 
discrimination scores of 80% for right ear and 76 percent for 
left ear. Typanograms were within normal limits. Impression 
was significant bilateral high-frequency sensorineural 
hearing loss probably secondary to military noise exposure.

An October 2003 rating decision granted service connection 
for bilateral hearing loss, and assigned a 0 percent rating 
effective from May 31, 2002.

A July 2004 VA audiological examination by a different VA 
examiner reflects the following:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
35
50
65
70
LEFT
56
30
65
65
65

Maryland CNC speech recognition scores were 92% on the right 
and 96% on the left ear. Diagnosis was bilateral mild sloping 
SNHL through 4000 Hz and mild to moderately-severe SNHL from 
500 through 4000 Hz in left ear.

On appeal to the Board in June 2005, the case was remanded 
for further development. 

An October 2005 VA audiological examination by a different VA 
examiner reflects the following:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
56
35
55
70
65
LEFT
59
35
65
70
65

Maryland CNC speech recognition scores were 92% on the right 
and 90% on the left ear. Diagnosis was essentially mild to 
moderately severe SNHL bilaterally.

In various statements throughout the appeal, the veteran 
contends that a higher evaluation is warranted.

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability. Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted above, the graphical analyses of May 2002 and 
December 2003 private examinations are not applicable to VA 
rating criteria. The remaining VA audiograms were each 
performed by a different VA examiner, approximately one year 
apart, and include a most recent assessment in October 2005 
of the status of the veteran's hearing loss. The available 
evidence reflects that although the veteran suffers from 
bilateral hearing loss, the level of this disability remains 
noncompensable under VA regulations at any time during the 
appeal period. 

Under the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometry test. The 
examinations are to be conducted without the use of hearing 
aids. 

The percentage evaluations for bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a combination of 
the percent of speech discrimination and the pure tone 
threshold average, as measured by a pure tone audiometry test 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second. 38 C.F.R. §  4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100. 38 C.F.R. § 4.86(a) also provides that 
when the pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in a higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. 
§ 4.86(b) provides that when pure tone threshold is 30 
decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either table 
VI or table VI(a), whichever results in the higher numeral. 
That numeral will then be evaluated to the next higher Roman 
numeral. Each ear will be evaluated separately.

Applying the data to § 4.85, Table VI, for the September 2003 
VA examination, the right ear at pure tone threshold average 
of 58 and 88 percent discrimination under Table VI produces a 
Level III numeric designation, and the left ear at pure tone 
threshold average of 63 and 84 percent discrimination 
produces a Level III numeric designation, which, when 
combined under Table VII, result in impairment equal to 0 
percent.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100. 

For July 2004 VA examination, the right ear at pure tone 
threshold average of 56 and 96 percent discrimination under 
Table VI produces a Level I numeric designation, and the left 
ear at pure tone threshold average of 55 and 92 percent 
discrimination produces a Level I numeric designation, which, 
when combined under Table VII, result in impairment equal to 
0 percent. 

For October 2005 VA examination, the right ear at pure tone 
threshold average of 56 and 92 percent discrimination under 
Table VI produces a Level I numeric designation, and the left 
ear at pure tone threshold average of 59 and 90 percent 
discrimination produces a Level III numeric designation, 
which, when combined under Table VII, result in impairment 
equal to 0 percent.  

As such, with application of these criteria to the facts of 
the case, there is a noncompensable rating assigned for each 
instance in which the veteran's hearing disability was 
evaluated. 

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss. 
However, it should be emphasized that the assignment of 
disability ratings in hearing loss cases is accomplished by 
way of a mechanical application of the average pure tone 
thresholds and speech discrimination percentages to the 
tables furnished in the rating schedule. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). Although the veteran 
has bilateral hearing loss and difficulty hearing, the 
mechanical application of the tables as required under the VA 
rating criteria does not result in a compensable rating at 
any time during the appeal period.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The Board has found no 
section that provides a basis upon which to assign a higher 
(compensable) evaluation for the disability at issue.

IV.  Extra-schedular Consideration

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1). There is no evidence of such unusual 
disability in the record. The evidence in fact shows that the 
manifestations of the bilateral hearing loss are those 
contemplated by the assigned rating. In sum there is no 
indication in the record that the average industrial 
impairment from the veteran's hearing loss disability would 
exceed that contemplated by the evaluations assigned.



ORDER

An initial compensable rating for bilateral hearing loss is 
not established.


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


